Citation Nr: 1015371	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and son




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1951.  He died in August 2005 at age 75.  The appellant 
claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in North Little Rock, Arkansas, which denied a claim of 
entitlement to service connection for cause of death.

In February 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The Board remanded this case in October 2008 and August 2009.  
It returns now for appellate consideration.


FINDINGS OF FACT

1. The Veteran died in August 2005 as the result of cardiac 
arrest, due to or as a consequence of acute myocardial 
infarction and acute heart failure.  A contributory cause of 
death was lung cancer.  

2. At the time of the Veteran's death, service connection was 
in effect for posttraumatic stress disorder (PTSD), rated as 
30 percent disabling; gunshot wound, muscle group I, right 
shoulder with traumatic arthritis (major), rated as 20 
percent disabling; and superficial scar, shrapnel wound, left 
knee with traumatic arthritis, rated as 10 percent disabling.  
A combined rating of 50 percent was in effect from April 30, 
2004.

3. No service-connected disability has been shown to be the 
principal or contributory cause of the Veteran's death.

4. The preponderance of the evidence is against a finding 
that the Veteran's cause of death or contributory cause of 
death is etiologically related to service.


CONCLUSION OF LAW

The Veteran's cause of death was not incurred or aggravated 
in active military service. 38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in September 2005, November 
2008, October 2009 and November 2009 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the appellant of 
the information necessary to substantiate the claim, and of 
her and VA's respective obligations for obtaining specified 
different types of evidence.  The appellant was informed of 
the specific types of evidence she could submit, which would 
be pertinent to her claim, and told that it was ultimately 
her responsibility to support the claim with appropriate 
evidence.  In addition, the November 2008 letter provided the 
appellant with notice concerning the assignment of disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).

The Court has held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The November 2009 letter fully satisfied the Hupp 
requirements.  The appellant was informed that during the 
Veteran's lifetime, service connection was established for 
PTSD, gunshot wound, muscle group I, right shoulder with 
traumatic arthritis, and superficial scar, shrapnel wound, 
left knee with traumatic arthritis.  She was advised that the 
evidence needed to show that the Veteran died while on active 
duty or that he died from a service-connected injury or 
disease.  The appellant was also provided an explanation of 
the evidence needed to support a DIC claim based on a 
disability that was not service-connected during the 
Veteran's lifetime.

Subsequent to the issuance of the November 2008, October 2009 
and November 2009 letters, the appellant's claim was 
readjudicated in a February 2010 supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes a medical opinion is not needed in this 
case because there is no evidence that the Veteran's death 
was caused by any of his service-connected disabilities, nor 
is there any evidence to suggest that any of the disabilities 
that may have contributed to the Veteran's death should be 
service-connected. The appellant was advised in the VCAA 
notice letters to submit evidence showing that the condition 
that contributed to the Veteran's death was caused by an 
injury or disease that began during service.  No such 
evidence has been received by VA.  As there is no evidence 
connecting the cause of the Veteran's death to anything of 
service origin, the Board concludes that an examination is 
not necessary to the resolution of this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Cause of Death

The appellant is seeking service connection for the cause of 
the Veteran's death. For the reasons that follow, the Board 
concludes that service connection is not warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.5(a), 3. 312 (2009).  The death 
of a veteran will be considered as having been due to a 
service- connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3. 312(a); see 38 U.S.C.A. § 
1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting forth 
criteria for establishing service connection).  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, 'singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.'  38 C.F.R. § 3. 
312(b).  A contributory cause of death must be causally 
connected to the death and must have 'contributed 
substantially or materially' to death, 'combined to cause 
death,' or 'aided or lent assistance to the production of 
death.'  38 C.F.R. § 3. 312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3. 312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were 'debilitating 
effects' due to a service connected disability that made the 
veteran 'materially less capable' of resisting the effects of 
the fatal disease or that a service connected disability had 
'material influence in accelerating death,' thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which the veteran had established service 
connection at the time of death or for which the veteran was 
otherwise entitled to receive service connection.  See Hupp, 
21 Vet. App. 342.  To show a disability for which the veteran 
was entitled to receive service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the appellant's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held in the context of a claim for dependency and 
indemnity compensation that 38 U.S.C. § 1154(a) does not 
require a medical opinion to prove nexus between a veteran's 
death and in-service disease. Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Specifically, the Federal Circuit 
explained with respect to claims for death benefits that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)); see also 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's original death certificate, dated in August 
2005, indicates that he died of cardiac arrest, due to or as 
a consequence of acute myocardial infarction and acute heart 
failure.  Lung cancer was listed as another significant 
condition contributing to death but not resulting in the 
underlying cause.  An autopsy was not performed.

At the time of the Veteran's death, service connection was in 
effect for PTSD, rated as 30 percent disabling; gunshot 
wound, muscle group I, right shoulder with traumatic 
arthritis (major), rated as 20 percent disabling; and 
superficial scar, shrapnel wound, left knee with traumatic 
arthritis, rated as 10 percent disabling.  A combined 
evaluation of 50 percent was in effect from April 30, 2004.

The appellant alleges that the cause of the Veteran's death 
was related to his service-connected PTSD.  At the February 
2008 Travel Board hearing, the appellant and her daughter 
testified as that the Veteran refused to take morphine as 
prescribed during his last few days in the hospital.  They 
also testified as to his refusal to allow tubes to be placed 
in his nose and his efforts to pull out the tubes himself.  
They attributed the Veteran's combative behavior to his PTSD.  

The Board acknowledges that the appellant and her daughter 
can attest to factual matters of which they have first-hand 
knowledge; for example, they are competent to report that he 
pulled the tubes out of his nose and refused to take 
morphine.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, they are not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because they do not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Board 
finds, based on the particular facts of this case, that the 
lay evidence presented by the appellant and her daughter to 
be not competent for purposes of establishing that the 
Veteran's PTSD was the cause of his death.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board has considered the arguments advanced by the 
appellant's representative that the Veteran's PTSD was a 
contributing factor to his death.  Specifically, in the 
appellant's March 2010 post-remand brief, the representative 
cited treatise evidence showing that psychosocial factors 
have been associated with the occurrence of cardiac vascular 
diseases (CVD), and that male veterans with high levels of 
PTSD symptoms were more likely to develop heart risks.  The 
Board notes that treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the Board finds 
the treatise evidence cited by the appellant's representative 
to be so general and speculative in nature as to not 
constitute competent, probative evidence as to the etiology 
of the Veteran's heart disease.  Significantly, there is no 
evidence of record suggesting that the Veteran's PTSD 
symptomatology was of such severity as to cause or aggravate 
any heart problems.  Prior to his death, the Veteran was 
afforded a VA psychiatric examination in July 2004, and there 
were no findings of any heart problems related to his PTSD.  
Consequently, the Board finds that the treatise evidence 
presented in this case does not satisfy even the low 
threshold of McLendon in suggesting an association between 
the cause of the Veteran's death and service.

As there is no competent evidence on file to suggest that the 
Veteran's death might be related to his PTSD or any of his 
other service-connected disabilities, the Board will now 
inquire as to whether or not the Veteran was entitled to 
service connection for any disabilities that caused his 
death.  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).  Here, the Veteran's death certificate shows 
that his death was caused by cardiac arrest, due to acute 
myocardial infarction and acute heart failure, with lung 
cancer as a contributing factor.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran's cardiac arrest, due to 
acute myocardial infarction, acute heart failure and lung 
cancer, was related to his military service.  Service 
treatment records are silent for complaints, treatment or a 
diagnosis of a heart condition or lung cancer.  Aside from a 
single episode of acute mild nasopharyngitis in November 
1948, there is no evidence of any respiratory problems.  An 
August 1951 separation examination report showed the heart, 
lungs and chest to be normal, and results of a chest X-ray 
were negative.  Following service, the Veteran underwent an 
October 1952 VA examination in which evaluations of his 
cardiovascular and respiratory systems were negative.  During 
his lifetime, the Veteran never filed a claim of service 
connection for a heart or lung disability.  Although his VA 
medical records reflect a history of coronary artery disease, 
hypertension and nasopharyngeal mass, there is no mention of 
the Veteran's military service therein.  There is no evidence 
of record suggesting that the Veteran's heart problems or 
lung cancer were somehow related to service.  Based on the 
foregoing, the Board finds that the Veteran was not entitled 
to service connection for a cardiovascular or respiratory 
disease during his lifetime.

To the extent the appellant argues that the Veteran's lung 
cancer was related to in-service tobacco use, the Board notes 
that service connection for a disability based on an 
addiction to nicotine is prohibited for claims filed after 
June 9, 1998, as is the case here.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2009).

Taking into account all of the relevant medical evidence of 
record, there is no indication that the Veteran's death was 
caused by a disease or injury of service origin.  As such, 
the Board concludes that service connection for the cause of 
the Veteran's death is not warranted.  Although the appellant 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


